     Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 1 of 13




Thomas M. Melsheimer (Pro Hac Vice)         Robert S. Clark (Utah Bar No. 4015)
John C.C. Sanders, Jr. (Pro Hac Vice)       Jeffrey J. Hunt (Utah Bar No. 5855)
Rex A. Mann (Pro Hac Vice)                  David C. Reymann (Utah Bar No. 8495)
Lane M. Webster (Pro Hac Vice)              Bryan S. Johansen (Utah Bar No. 9912)
WINSTON & STRAWN LLP                        PARR BROWN GEE & LOVELESS
2501 N. Harwood St., 17th Floor             101 S 200 E Ste 700
Dallas, TX 75201                            Salt Lake City, UT 84111
Phone: 214-453-6500                         Phone: 801- 532-7840
Fax: 214-453-6400                           Fax: 801-532-7750
tmelsheimer@winston.com                     rclark@parrbrown.com
jsanders@winston.com                        jhunt@parrbrown.com
rmann@winston.com                           dreymann@parrbrown.com
lwebster@winston.com                        bjohansen@parrbrown.com

Counsel for Defendants
 ____________________________________________________________________________

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 BRIAN SMITH, individually,                 DEFENDANTS’ REPLY IN SUPPORT
 MICHAEL ILARDO, individually, and on       OF MOTION TO DISMISS THE
 behalf of all others similarly situated,   FIRST AMENDED CLASS ACTION
                                            COMPLAINT
                             Plaintiffs,
                                            (ORAL ARGUMENT REQUESTED)
        v.
                                            Case No. 2:18-cv-00621-DN-PMW
 LIFEVANTAGE CORP., a Delaware
 corporation, and DARREN JENSEN, an         Judge David Nuffer
 individual,


                             Defendants.
         Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 2 of 13



                                              I.      INTRODUCTION

           To the extent Plaintiffs respond to the arguments in Defendants’ Motion at all, Plaintiffs

rely on overturned case law, misconstrued legal standards, and conclusory statements unsupported

by their own allegations or law. First, Plaintiffs attempt to salvage their securities claims by asking

the Court to depart from established Tenth Circuit pleading standards. The Court should decline

to do so. Further, Plaintiffs do not legitimately dispute that their Securities Act claims are barred

by the statute of limitations and that they pleaded no public offerings subject to the Securities Act.

           Plaintiffs have likewise failed to rebut Defendants’ arguments against their antitrust claims,

which are based on a purported patent monopoly theory rejected by the Supreme Court. Plaintiffs’

Walker Process claim should also be dismissed because Plaintiffs have not established standing,

fraud on the PTO, or that Defendants took any actions to enforce their patents.

           Finally, Plaintiffs’ unjust enrichment claim cannot survive in light of precedent barring

such claims where, like here, a contract exists and the claimant has received some consideration.

In short, Plaintiffs’ Response does not meaningfully refute the arguments in Defendants’ Motion

to Dismiss, and the Amended Complaint (“FAC”) should be dismissed with prejudice.

                                                II.    ARGUMENT

       A. PLAINTIFFS’ SECURITIES FRAUD CLAIMS MUST BE DISMISSED

           Plaintiffs ask the Court to depart from Tenth Circuit law establishing the standard for

pleading fraud. Plaintiffs argue that pyramid schemes are inherently deceptive, and therefore

generalized allegations of a scheme should be sufficient to sustain their claims. As Plaintiffs admit,

however, the Tenth Circuit has never adopted such a proposition.1 Rather, the Tenth Circuit

requires that Plaintiffs’ claims be supported by specific misrepresentations or omissions.2


1
    See Pls.’ Resp. to Defs.’ Mot. to Dismiss the First Am. Compl., at 2-6 (Dec. 17, 2018), ECF No. 98 (“Response”).
2
    See Anixter v. Home-Stake Prod. Co., 77 F.3d 1215, 1225 (10th Cir. 1996); see also 15 U.S.C. § 78u-4(b)(1).

                                                           1
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 3 of 13



Plaintiffs fail to allege any specific misrepresentations.3 Accordingly, the Court should follow the

Tenth Circuit’s pleading standards and dismiss Plaintiffs’ securities fraud claims.

         1. Plaintiffs Do Not Allege that LifeVantage Made Any Materially False or
            Misleading Statements or Omissions

         Plaintiffs’ Response fails to address Tenth Circuit case law indicating that each statement

relied upon in the FAC is the exact “sort of soft, puffing statements, incapable of objective

verification, that courts routinely dismiss as vague statements of corporate optimism.”4 Even

where a scheme is alleged, the Tenth Circuit requires Plaintiffs to “set forth the time, place and

contents of the false representation” or deceptive conduct.5 As explained in Defendants’ Motion,

Plaintiffs have not done so and their claims fail on this basis alone.6

         2. Plaintiffs’ Scienter Allegations Are Inadequate to Support Count One

         Plaintiffs similarly fail to show scienter. Plaintiffs’ Response fails to address the holding

in Fleming that allegations of “generalized motives shared by all companies,” such as those relied

upon by Plaintiffs, are “insufficient.”7 Plaintiffs continue to improperly rely on allegations

regarding incentives for recruitment, product promotions, and the benefits of maintaining an

appearance of profitability—the precise type of allegations the Tenth Circuit has found constitute

“generalized motives shared by all companies” that cannot support Plaintiffs’ claim.8

         Plaintiffs also fail to address the holding in Sanchez, which establishes that Plaintiffs

cannot allege scienter by asserting knowledge of falsity based on access to mere raw data. 9


3
  See Response at 4-6; see also Defs.’ Mot. to Dismiss, at 6-8 (Nov. 5, 2018), ECF No. 94 (“MTD”).
4
  Grossman v. Novell, Inc., 120 F.3d 1112, 1121-22 (10th Cir. 1997); MTD at 7.
5
  Koch v. Koch Indus., Inc., 203 F.3d 1202, 1236 (10th Cir. 2000) (citation omitted).
6
  MTD at 5-7.
7
  City of Philadelphia v. Fleming Cos., Inc., 264 F.3d 1245, 1269 (10th Cir. 2001); cf. Response at 7-8 (citing Kerrigan
v. Visalus, Inc., No. 14-cv-12693, 2016 WL 892804, at *9, *15 (E.D. Mich. Mar. 9, 2016) (applying out-of-circuit
standards and involving “detailed allegations” establishing individuals’ knowledge of operation’s illegal scheme).
8
  See Response at 7-8; Fleming, 264 F.3d at 1262. As explained in Section II.C.3, infra, Plaintiffs have failed to allege
fraud on the PTO with particularity and cannot rely on such inadequately pleaded assertions to establish scienter.
9
  Sanchez v. Crocs, Inc., 667 F. App’x 710, 720-21 (10th Cir. 2016); cf. Response at 7-8.

                                                           2
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 4 of 13



Nevertheless, Plaintiffs cite only to raw data in the form of “real-time transaction data” and

“transaction-level data” as the source of Defendants’ knowledge.10 Because Plaintiffs do not offer

any sufficient allegations indicating Defendants’ knowledge of any purported falsity, they have

not adequately alleged scienter.11 Plaintiffs’ securities fraud claims should therefore be dismissed.

     B. PLAINTIFFS’ COUNT TWO IS UNTIMELY AND INAPPLICABLE HERE

        1. The Statute of Limitations Bars Plaintiffs’ Section 12(1) Claim

        Plaintiffs do not dispute the applicability of the statute of repose, which prohibits liability

“more than three years after the security was bona fide offered to the public.”12 The statute of

repose began running in 2008, when the distributorships were first offered, and terminated before

2012. The statute therefore bars Plaintiffs’ Section 12(1) claim.

        To avoid this result, Plaintiffs attempt to delay running of the statute by asserting that the

Compensation Plan and Policies and Procedures amendments somehow “fundamentally altered

the securities” and restarted the date.13 But Plaintiffs cite inapt law and ignore the circumstances.14

The repose period restarts only if an amendment encompasses a “fundamental change in the

information set forth in the registration statement.”15 In fact, even “incorporation of the same false

[information] into later-filed financial documents by definition does not reflect a fundamental

change.”16 Plaintiffs have not pointed to such change, and cannot. Accordingly, Plaintiffs’ claim



10
   See Response at 7-8.
11
   See Fleming, 264 F.3d at 1264 (scienter requires allegations that “the danger of misleading buyers” was “actually
known or so obvious that any reasonable man would be legally bound as knowing”) (quotations omitted).
12
   15 U.S.C. § 77m.
13
   See Response at 8.
14
   Response at 8-9; see Sakai v. MRI Int’l, Inc., 47 F. Supp. 3d 1100, 1117 (D. Nev. 2014) (finding the limitations
restarted only when the company “offered a new series of securities and issued new certificates”); In re Municipal
Mortg. & Equity, LLC Sec. and Deriv. Litig., 876 F. Supp. 2d 616, 656-57 (D. Md. 2012) (claims barred by the statute
of repose).
15
   In re Metro. Sec. Litig., No. CV-04-25-FVS, 2010 WL 537740, at *2 (E.D. Wash. Feb. 8, 2010) (explaining that a
fundamental change includes only major changes in the issuer’s operations).
16
   Gaynor v. Miller, 273 F. Supp. 3d 848, 865 (E.D. Tenn. 2017) (dismissing complaint where the claims were based
on alleged fraud in the original registration statement that remained unchanged in subsequent amendments).

                                                         3
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 5 of 13



is time-barred, or at least, should be limited to the date after a material amendment to the

Compensation Plan occurred—although Plaintiffs have not even identified such a date.

        2. The Distributorships Alleged in the FAC Are Not Public Offerings, Thereby
           Obviating Plaintiffs’ Count Two

        Count Two should be dismissed because Plaintiffs fail to allege the existence of a public

offering or registration statement, which is a prerequisite. Plaintiffs acknowledge the Securities

Act requires a registration statement only when there is a “public offering,” and that a prospectus

exists only where a registration statement is required.17 Therefore, Plaintiffs’ claims for failure to

register under Section 12(a)(1) and for making misleading statements “by means of a prospectus”

under Section 12(a)(2) require allegations of a “public offering.”18 Plaintiffs allege none.

        Plaintiffs erroneously assume that the distributorships are “public offerings” merely

because anyone can become a distributor.19 “Public offering” is a term of art in the Securities Act

that “turn[s] on whether the particular class of persons affected needs the protection of the

[Securities] Act” regardless of the number of people offered the transaction.20 The Tenth Circuit

has held that a transaction is not a public offering “when an offeree has had sufficient access to

information similar to that made available to the offeree in a registration statement.”21

        Here, the distributors have access to information that would be available in a registration

statement. Because LifeVantage is a public company, offerees of the distributorships have access

to the exact information available in a registration statement through LifeVantage’s filings with



17
   See Response at 9; see also Gibson v. Vanisi, No. 2:03-cv-328-PGC, 2005 WL 165382, at *5 (D. Utah Jan. 25,
2004) (“Section 12 applies only to public offerings”).
18
   See Gibson, 2005 WL 165382, at *5 (dismissing claims for failing to plead a public offering).
19
   See Response at 9-10 (failing to address the requirements of a public offering and citing Bridges v. Geringer, No.
5:13-cv-01290-EJD, 2015 WL 2438227, at *5 (N.D. Cal. May 21, 2015) (finding a public offering without identifying
any specific allegations indicating a public offering)).
20
   SEC v. Ralston Purina Co., 346 U.S. 119, 125 (1953) (holding “there is no warrant for superimposing a quantity
limit on private offerings”).
21
   Andrews v. Blue, 489 F.2d 367, 373 (10th Cir. 1973).

                                                         4
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 6 of 13



the SEC.      Further, the extensive contractual relationships alleged between distributors and

LifeVantage are more akin to private transactions than a public offering. Accordingly, the Court

should follow Tanner and Gibson and dismiss Plaintiffs’ Count Two for failing to establish that

there was a public offering subject to the Securities Act.22

     C. PLAINTIFFS’ ANTITRUST CLAIMS ARE BASED ON OVERRULED CASE
        LAW AND PRECLUDED BY THEIR OWN ADMISSIONS

         1. Plaintiffs’ Own Pleading Demonstrates the Implausibility of Their Proposed
            Relevant Market and Fails to Support an Inference of Monopoly Power

         Plaintiffs base their antitrust claims on a purported “patent monopoly” theory, alleging that

patents confer monopoly power on LifeVantage in a product market consisting solely of “natural

extracts of herbs in the formula marketed as ‘Protandim.’”23 But Plaintiffs ignore the 2006

Supreme Court case, Illinois Tool Works, Inc. v. Independent Ink, Inc., that explicitly overturned

the presumption that patents automatically confer market power.24 The cases Plaintiffs cite predate

Illinois Tool Works, and further demonstrate that Plaintiffs were required to address reasonably

interchangeable alternatives rather than presume that a patent-based right “necessarily established

market power.”25 Since Illinois Tool Works, courts in this Circuit and elsewhere have consistently

rejected proposed market definitions that rely solely on the existence of patents.26

         Thus, LifeVantage’s patents do not absolve Plaintiffs of their obligation to plead facts




22
   See Tanner v. Johnston, No. 2:11-cv-28 TS, 2013 WL 3776268, at *11 (D. Utah July 17, 2013) (dismissing claim
for failing to allege a public offering because “Plaintiffs offer[ed] no more than the bare legal conclusion that the
investment summary [was] ‘a written prospectus’”); Gibson, 2005 WL 165382, at *5.
23
   Response at 11-12; FAC ¶ 324.
24
   MTD at 21 n. 110 (citing Ill. Tool Works Inc. v. Indep. Ink., Inc., 547 U.S. 28, 31, 42-43 (2006)).
25
   See Response at 11 n. 62 (citing Eastman Kodak v. Image Tech. Sers., Inc., 504 U.S. 451, 481 (1992) (a single-
product market is valid only where no viable substitutes for the product exist); C.R. Bard, Inc. v. M3 Sys., Inc., 157
F.3d 1340, 1368 (Fed. Cir. 1998) (“It is not presumed that the patent-based right to exclude necessarily established
market power in antitrust terms.”)).
26
   See Suture Express, Inc. v. Owens & Minor Distribution, Inc., 851 F.3d 1029, 1039 n. 5 (10th Cir. 2017); In re Cox
Enter., Inc., 871 F.3d 1093, 1100 (10th Cir. 2017); Delano Farms Co. v. Cal. Table Grape Com’n, 655 F.3d 1337,
1351-52 (Fed. Cir. 2011).

                                                          5
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 7 of 13



capable of supporting monopoly power in a facially plausible relevant market.27 Plaintiffs’

exclusion of reasonable substitutes from their market definition is fatal to Plaintiffs’ claims here,

given their admission that “[a]ny consumer who wished to take an anti-oxidant in the ‘Protandim’

formula without purchasing it from LifeVantage could do so.”28 Plaintiffs have failed to explain

how such contradictory allegations can withstand a motion to dismiss.29

        Similarly, Plaintiffs’ argument that LifeVantage’s purported “pricing power” supports an

allegation of monopoly power contradicts Plaintiffs’ admissions that there is “little to no

opportunity to sell [Protandim] at a profit” given that “substitute natural antioxidants exist in much

cheaper alternatives.”30 Plaintiffs thus have not alleged any facts from which to infer that

LifeVantage has “the ability to raise prices above those that would be charged in a competitive

market,” which is the test for monopoly power.31

        As a final resort, Plaintiffs argue that courts can never properly dismiss monopolization

claims for failure to plead a plausible relevant market.32 This is not true. Courts routinely dismiss

antitrust claims where the plaintiff fails to plausibly define a relevant market or allege market

power.33 No case cited by Plaintiffs holds to the contrary.34 Accordingly, Plaintiffs’ repeated

admissions demonstrating the existence of substitutable products and the lack of pricing power by

LifeVantage preclude both their Walker Process and conspiracy claims.35


27
   Ill. Tool Works, 547 U.S. at 42-43; Walker Process Equip., Inc. v. Food Mach. & Chem., 382 U.S. 172, 177 (1965).
28
   FAC ¶ 326; see also id. at ¶¶ 95; 327; MTD at 20-21 (citing FAC ¶¶1, 48, 53, 183-84, 237, 236-27).
29
   Compare MTD at 20-21, with Response at 11-12.
30
   See FAC ¶¶ 95; 101 (emphasis added).
31
   See Westman Com’n Co. v. Hobart Intern., Inc., 796 F.2d 1216, 1225 (10th Cir. 1986) (citations omitted).
32
   Response at 11-12.
33
   See, e.g., TV Comm’s Network, Inc. v. Turner Netweork Television, Inc., 964 F.2d 1022, 1025 (10th Cir. 1992); U.S.
Gen., Inc. v. Draper City, No. 2:05-cv-917-TS, 2006 WL 1594184, at *3 (D. Utah June 7, 2006).
34
   See Response at 11-12 nn. 63-37; Telecor Comm’s, Inc. v. S.W. Bell Tel. Co., 305 F.3d 1124 (10th Cir. 2008)
(holding that market definition must accurately identify which types of customers that were injured); Reazin v. Blue
Shield of Kan., 899 F.2d 951 (10th Cir. 1990) (affirming jury instructions which did not require specific findings
regarding the relevant market); Westman, 796 F.2d 1216 (10th Cir. 1986) (requiring a full economic analysis of the
relevant market at the merits stage).
35
   See Auraria Stud. Hous. at the Regency, LLC v. Campus Vill. Aparts., LLC, 843 F.3d 1225, 1243-44 (10th Cir.

                                                         6
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 8 of 13



        2. Plaintiffs Have Not Alleged That They Suffered a Plausible Antitrust Injury

        Plaintiffs’ inability to cite any allegations supporting a cognizable antitrust injury—a

fundamental element of Plaintiffs’ claims—likewise necessitates dismissal.36                          If anything,

Plaintiffs allege that their injuries flowed from too much competition with “cheaper alternatives,”

preventing Plaintiffs from selling at a profit, rather than any restriction placed on competition.37

        Nor can Plaintiffs’ antitrust injury be presumed based on the mere existence of patents

alone.38     Rather, Plaintiffs must show that the claimed injuries are attributable to the

anticompetitive effects of the conduct being challenged.39 The FAC alleges the exact opposite,

conceding that competition has heightened since LifeVantage’s entry, necessitating dismissal.40

        Plaintiffs failed to respond to Defendants’ argument that they lack antitrust injury.41

Accordingly, Plaintiffs have waived any argument to the contrary and the Court should dismiss

Plaintiffs’ antitrust claims for failure to plead antitrust injury and standing.42

        3. Plaintiffs Have Failed to Allege Fraud on the PTO with Particularity

        Plaintiffs do not allege the purported fraud on the PTO with the particularity required by

Rule 9(b). They fail to plead facts that would tend to establish that there was any false statement

made, that the purported fraud was material, or that Defendants intended to deceive the PTO.43

        As an initial matter, Plaintiffs cannot plausibly establish that Defendants misrepresented




2016) (holding that Section 2 claims must be supported by a legally cognizable market definition).
36
   See Abraham v. Intermountain Health Care, Inc., 461 F.3d 1249, 1267 (10th Cir. 2006); see also MTD at 22-23.
37
   FAC ¶¶ 95, 101.
38
   See, e.g., Aventis Pharma S.A. v. Amphastar Pharms., Inc., No. 5:03-00887-MRP (PLA), 2009 WL 8727693, at *16
(C.D. Cal. Feb. 17, 2009).
39
   See Lantec v. Novell, Inc., 146 F. Supp. 2d 1140, 1153 (D. Utah 2001); see also Cohlmia v. St. John Med. Ctr., 693
F.3d 1269, 1280-82 (10th Cir. 2012); Tal v. Hogan, 453 F.3d 1244, 1253 (10th Cir. 2006).
40
   See MTD at 22-23; Brunswick Corp. v. Pueblo Bowl-O-Mat., Inc., 429 U.S. 477, 488-90 (1977).
41
   Compare MTD at 22-23, with Response at 11.
42
   See, e.g., SIL-FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1513-14 (10th Cir. 1990); see also Rondigo, LLC v. Twp. of
Richmond, Mich., 522 F. App’x 283, 286 (6th Cir. 2013).
43
   MTD at 11-17.

                                                         7
      Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 9 of 13



the identity of the inventors of either the ’461 Patent or the ’808 Patent.44 Plaintiffs continue to

assert that CereMedix should have been listed as an inventor of the ’461 Patent, but fail to respond

to how CereMedix’s 14-substance formulation could possibly be the same invention as the 5-

substance formula set forth in the ’461 Patent. Indeed, they specifically allege that it is not.45

Instead, Plaintiffs claim that Protandim was not “novel” enough to receive a patent. 46 But this is

an argument of invalidity, not fraud.47

        In addition, Plaintiffs have failed to establish the materiality of Defendants’ purported

omission of the prior CereMedix application for the ’899 Patent. Plaintiffs assert ipse dixit that

the FAC “explains why the undisclosed art was material in the same way that the Federal Circuit

routinely finds materiality” without any citation to the FAC. 48 The single conclusory sentence

addressing materiality in the FAC does nothing to support materiality under the law.49

        Finally, Plaintiffs claim, without citation, that Myhill and Driscoll “had every incentive to

suppress the CereMedix creation of Protandim to the PTO.”50 But any purported “incentive” falls

far short of the “specific intent” that Plaintiffs must allege. The Court must conclude that the

“single most reasonable inference” is that Defendants made a “deliberate decision to withhold a

material reference or to make a knowingly false misrepresentation.”51 Plaintiffs do not allege that

Myhill and Driscoll were even aware of the CereMedix application during the prosecution of the

’461 Patent, and thus fail to meet this standard.52



44
   Id. at 12-15.
45
   FAC ¶¶ 188; 190-91; 207.
46
   Response at 15.
47
   See, e.g., Farag v. Health Care Serv. Corp., No. 17-C-2547, 2017 WL 2868999, at 3-8 (N.D. Ill. July 5, 2017).
48
   Response at 13-14.
49
   Compare FAC ¶ 224, with Crocs, Inc. v. Effervescent, Inc., 248 F. Supp. 3d 1040, 1053 (D. Colo. 2017).
50
   Response at 13-16.
51
   Therasense v. Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011) (emphasis added); Exergen Corp. v.
Wal-Mart Stores, Inc., 575 F.3d 1312, 1331 (Fed. Cir. 2009) (internal quotation marks omitted).
52
   FAC at ¶¶ 202-205.

                                                       8
     Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 10 of 13



         4. Plaintiffs Do Not Allege that LifeVantage Engaged in Exclusionary Conduct

         Plaintiffs’ Walker Process claim should also be dismissed on the independent basis that

the FAC fails to allege that Defendants took any action to enforce their patent rights. 53 Such

enforcement—typically in the form of patent infringement litigation—is a prerequisite to any

Walker Process claim.54 Plaintiffs’ claim instead relies on unsupported, conclusory allegations

that Defendants “widely publicized” their patents.55 But advertising one’s own patented product

is a far cry from the exclusionary conduct required to sustain a Walker Process claim.56

         As the Federal Circuit clarified in Hydril, sufficient enforcement may exist where the

patentee makes “[t]hreats of patent litigation against [competitor’s] customers . . . with a

reasonable likelihood that such threats will cause the customers to cease dealing with their

supplier.”57     Hydril does not support the proposition that publicizing a patent constitutes

enforcement under Walker Process.58                In Hydril, plaintiff alleged that defendant’s counsel

informed plaintiff’s customers that they purchased infringing products and threatened to sue.59

         Here, Plaintiffs have failed to allege even the threat of legal action. In this regard,

Plaintiffs’ vague reference to a 2013 lawsuit where Defendants allegedly “sued a consumer

advocate” is unavailing.60 In LifeVantage Corp. v. MacFarland, the case Plaintiffs appear to

describe, LifeVantage asserted defamation claims against a website publisher who posted scores

of libelous statements attacking the company and accusing it of criminal activity.61 Neither the



53
   See MTD at 18, nn. 91, 92; Response at 16-17.
54
   See In re Netflix Antitrust Litig., 506 F. Supp. 2d 308, 317 (N.D. Cal. 2007).
55
   See Response at 13; 16-17.
56
   See MTD at 19; see also Baker Hughes Oilfield Ops., Inc. v. Reedhycalog UK, Ltd., No. 2:05-CV-931 TS, 2008
WL 345849, at *2-3 (D. Utah Feb. 6, 2008) (holding letters notifying plaintiff of issued patents do not rise to level of
exclusionary conduct).
57
   Hydril Co. v. Grant Prideco LP, 474 F.3d 1344, 1350 (Fed. Cir. 2007).
58
   Response at 17.
59
   Hydril, 474 F.3d at 1346-47.
60
   Id. at 16; FAC ¶ 3.
61
   Case No. CV 521137 (Cal. Super. Ct. San Mateo Cty. Apr. 12, 2013).

                                                           9
     Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 11 of 13



validity of the company’s patents nor the rights they confer were ever at issue in the litigation. 62

Thus, the 2013 lawsuit cannot in any sense be considered “enforcement” of LifeVantage’s patents.

        Absent allegations that Defendants attempted to enforce its patents against anyone,

Plaintiffs’ Walker Process claims must be dismissed with prejudice.63

     D. PLAINTIFFS’ UNJUST ENRICHMENT CLAIM FAILS

        Plaintiffs’ unjust enrichment claim fails because Plaintiffs had an express agreement with

LifeVantage and received products in exchange for the fees paid to LifeVantage.64 Utah law is

clear that a claim cannot succeed where the plaintiff receives consideration as enrichment must be

“something for nothing.”65 Acknowledging that Plaintiffs have received consideration through at

least the products and chance for business success, Plaintiffs argue in the alternative that the

contract is void or the Court should use its “broad discretion.”66 However, Plaintiffs rely on

century-old law that is not the controlling standard and none of the cases they cite support their

position.67 The Court should dismiss Plaintiffs’ unjust enrichment claim based on with Utah law.

                                            III.    CONCLUSION

        For the foregoing reasons and the reasons set forth in the Motion to Dismiss, Defendants

respectfully request that this Court dismiss the FAC in its entirety with prejudice.



62
   See MTD at 18-19.
63
   See id.; Walker Process, 382 U.S. at 177; Hangards, Inc. v. Ethicon, Inc., 601 F.2d 986, 993-96 (9th Cir. 1979).
64
   Van Zanen v. Qwest Wireless, L.L.C., 522 F.3d 1127, 1131 (10th Cir. 2008).
65
   Emergency Phys. Integ. Care v. Salt Lake Cty., 167 P.3d 1080, 1086-87 (Utah 2007) (emphasis added); see also
Richards v. Brown, 222 P.3d 69, 79 (Utah Ct. App. 2009).
66
   See Response at 18-19.
67
   See Peterson v. Sunrider Corp., 48 P.3d 918, 930 (Utah 2002); see also Com. Fixtures & Furnishings, Inc. v. Adams,
564 P.2d 773, 774 (Utah 1977) (dismissing unjust enrichment claim because “when an express agreement exists one
may not be implied”); E & M Sales v. Divers. Metal Prods., 221 P.3d 838, 843-44 (Utah Ct. App. 2009) (allowing
unjust enrichment claim where express contract exists only when the claim depends “on an alleged separate
representation”); Jeffs v. Stubbs, 970 P.2d 1234, 1248 (Utah 1998) (not involving an express agreement or addressing
consideration); Rawlings v. Rawlings, 240 P.3d 754, 768 (Utah 2010) (same); Vander Veur v. Groove Entm’t Techs.,
No. 20160153-CA, 2018 WL 3764727, at *11-12 (Utah Ct. App. Aug. 9, 2018) (finding no express agreement and
not addressing consideration); Davies v. Olson, 746 P.2d 264, 267 (Utah Ct. App. 1987) (examining meeting of the
minds only where no express contract existed).

                                                        10
    Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 12 of 13




DATED: January 10, 2019         Respectfully submitted,


                                By: /s/ John C.C. Sanders, Jr.
                                Thomas M. Melsheimer
                                (Admitted Pro Hac Vice)
                                TX Bar No. 13922550
                                tmelsheimer@winston.com
                                John C.C. Sanders, Jr. (Admitted Pro Hac Vice)
                                TX Bar No. 24057036
                                jsanders@winston.com
                                Rex A. Mann (Admitted Pro Hac Vice)
                                TX Bar No. 24075509
                                rmann@winston.com
                                Lane M. Webster (Admitted Pro Hac Vice)
                                TX Bar No. 24089042
                                lwebster@winston.com
                                Winston & Strawn LLP
                                2121 N. Pearl St., Suite 900
                                Dallas, TX 75201
                                Phone: 214-453-6500
                                Fax: 214-453-6400

                                Robert S. Clark
                                Jeffrey J. Hunt
                                David C. Reymann
                                Bryan S. Johansen
                                PARR BROWN GEE & LOVELESS
                                101 S 200 E Ste 700
                                Salt Lake City, UT 84111
                                Phone: 801- 532-7840
                                Fax: 801-532-7750
                                rclark@parrbrown.com
                                jhunt@parrbrown.com
                                dreymann@parrbrown.com
                                bjohansen@parrbrown.com

                                Counsel for Defendants




                                     11
   Case 2:18-cv-00621-DN-PMW Document 100 Filed 01/10/19 Page 13 of 13



                            CERTIFICATE OF SERVICE

     I hereby certify that on this 10th day of January, 2019, a true and correct copy of the

foregoing DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THE FIRST

AMENDED COMPLAINT was served via the Court’s CM/ECF System.


                                            /s/ Rex Mann
                                            Rex Mann




                                           12
